Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election with traverse of species A (Fig. 2) in response/amendment submitted on 10/12/21 is acknowledged.  The traversal is on the ground(s) that search and the examination of the entire application can be made without serious burden.  This is not found persuasive because each of the group species would require different  search strings for physical coupling and because each of the above species defining an invention that is characteristically distinct than the other invention(s). Nonetheless, upon allowance, the examiner may adjoin the withdrawn claims that are dependent to the examined base claim. The requirement is still deemed proper and is therefore made FINAL.   
 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 3-8 are allowable because of dependency.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

/are rejected under 35 U.S.C. 103 as being unpatentable over “Coenegracht” et al., US 20190170961 A1.                                               
Regarding claim 1, Coenegracht teaches an optical fiber coupling device (see figs. 1-15) comprising:
a casing (see at least fig. 66, item 4024 or 4026) that has a receiving slot extending therethrough along a first direction (clearly shown in at least figs. 66-76); and 5a coupling component 4020 that is removably disposed in said receiving slot of said casing 4024 (clearly shown in at least figs. 67, 74); and that has at least one coupling slot extending therethrough along the first direction (clearly shown in at least figs. 67, 74), said at least one coupling slot having two opposite plugging sections that are arranged along 10the first direction (clearly shown in at least figs. 67, 74; also see pa. 0005).
However, Coenegracht with regard to the above embodiment is silent on the above slot plugging sections being compatible with one of LC, MPO and SC connectors.  Nonetheless, such limitation is taught in other embodiments.  For example, Coenegracht states that the desirable types to be used in the optical fiber coupling device are SC and LC types connectors (parag. 0172) and that the connectors and adaptors can be configured to be compatible with types of connectors such as MPO and SC fiber optic connectors (see pa. 0221). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the adapter-connector coupling so as a connector such as    an embodiment of Takano to dispose removably within the casing so as LC, MPO and SC to be compatible with the above slot plugging sections for facilitating optical coupling to a desired optical device. 

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Takano” et. al. . US 20200012050 A1 	
Regarding claim 1, Takano teaches an optical fiber coupling device (see figs. 1-15) comprising:
a casing that has a receiving slot extending therethrough along a first direction (clearly shown in at least fig. 9); and 5a coupling component that is disposed in said receiving slot of said casing 903 (clearly shown in at least fig. 9); and that has at least one coupling slot extending therethrough along the first direction (see at least figs. 9-11 wherein the coupler component as an adapter having at least one slot extending therethrough), said at least one coupling slot having two opposite  coupling sections that are arranged along 10the first direction (see at least figs. 9-11 wherein the coupler component as an adapter having two opposite plugging sections that are arranged along 10the first direction and parag. and at least parag. 0039-0040 with connectors such as LC, SC and MPO connectors being plugged therethrough at two opposing ends of the slot), said coupling sections being compatible with one of LC, MPO and SC connectors (see at least figs. 9-11and at least parag. 0039-0041). 
		However, Takano with regard to Fig. 9 embodiment is silent on a) the above 
coupling component being removably disposed in the above receiving slot of said casing 903, b) the above coupling sections is plugging sections.  Nonetheless, Takano in other figures such as in Figs. 1-3,8,11 in which the coupling component adapter that is disposed in the coupling adapter 200 which can be “removed” (see at least pa. 0032, 0038, 0041-0042). Secondly, it is obvious/well-known to those of ordinary skill in the art when the c invention was made that such adapters that accept/adapt a connector in its slit is/known as being plugged/coupling and such plugging coupling is extremely Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify an embodiment of Takano to dispose removably within the casing so as to provide easy access and manipulation of components within the optical coupling component.   

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20090003772 A1
US 20200012050 A1
US 11209599 B2
US 20080175542 A1
US 20090185777 A1
US 20150355417 A1
US 20050013549 A1
US 20190170961 A1
US 9726831 B2
US 11175466 B2
US 5082344 A
US 8620130 B2
US 9897766 B2
US 8556520 B2

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883